966 So. 2d 1055 (2007)
In re John Ernest BROWN.
No. 2007-OB-1961.
Supreme Court of Louisiana.
October 23, 2007.

ORDER
Considering the Joint Petition for Conditional Reinstatement from Disability Inactive Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that John Ernest Brown, Louisiana Bar Roll number 14103, be and he hereby is immediately reinstated to the practice of law, subject to a probationary period of five years. During the probationary period, respondent shall fully and completely adhere to all terms of the recovery agreement executed by him with the Lawyers Assistance Program, and such other conditions as may be imposed upon him by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent's compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana